Citation Nr: 0621860	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  05-02 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the left hand, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1944 to December 
1945 and was awarded the Purple Heart Medal.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 2004 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In May 2006, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.


FINDING OF FACT

The veteran's residuals of a shell fragment wound of the left 
hand are manifested by some limitation of motion; the fingers 
are not ankylosed and the veteran experiences no 
incapacitating exacerbations.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's residuals of a shell fragment wound of the left 
hand have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5229-5230 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in June 2004, prior to its initial adjudication of the 
claim, to include notice that he should submit all pertinent 
evidence in his possession.  In addition, he was provided 
appropriate notice concerning the effective-date and 
disability-evaluation elements of his claim in a letter 
mailed in March 2006.  As explained below, the Board has 
determined that an increased rating is not in order for the 
veteran's shell fragment wound residuals.  Therefore, the 
failure to provide notice with respect to the effective-date 
element of the claim at an earlier time is of no 
significance.
 
The record also reflects that the veteran has been afforded 
an appropriate VA examination.  The Board notes that the 
originating agency has made repeated attempts to obtain the 
veteran's service medical records; however, the response 
received from the National Personnel Records Center (NPRC) 
notes that the records could not be located.  The veteran has 
been informed that his service records are not available.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such available 
evidence.  Therefore, the Board is also satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

Accordingly, the Board will address the merits of the 
veteran's claim.


Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

Service connection and a noncompensable disability rating was 
granted by rating decision in July 2001 as the medical 
evidence of record showed that the veteran's left hand was 
injured by shrapnel during active duty.  The current claim 
for an increased rating was received in April 2004, and the 
veteran's disability rating was increased to 10 percent by 
rating decision in August 2004.

Recent VA outpatient records do not document treatment for 
the veteran's left hand; however, a VA X-ray study of the 
veteran's left hand in May 2001 disclosed that the distal 
interphalangeal (DIP) joints were mildly narrowed and had 
marginal osteophytes, compatible with mild to moderate 
osteoarthritis.  Moderately severe osteoarthrosis of the 
first carpal metacarpal (MC) joint was also present.  

In response to his claim, the veteran was afforded a VA 
examination in July 2004.  He was noted to be right-hand 
dominant.  He complained of numbness in his long fingertip 
and constant pain associated with the distal interphalangeal 
joints of all the fingers on his left hand.  He also 
complained of weakness and difficulty lifting.  The examiner 
noted that the veteran did not appear to lose any range of 
motion during flare-ups.  Physical examination revealed 
prominent dorsal osteophytes along the distal interphalangeal 
joints and a 10 degree flexion contracture of the DIP joint 
of the long finger.  Range of motion of the DIP joints was 0 
to 45 degrees of flexion for the index, ring, and small 
fingers, and 10 to 45 degrees of flexion for the long finger.  
The veteran was able to touch his fingertips to the distal 
palmar crease.  The diagnosis was post-traumatic degenerative 
joint disease of the DIP joints.  The examiner concluded that 
the veteran's range of motion was not limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.

The veteran's private physician has provided an October 2004 
letter and an October 2004 X-ray report in support of the 
veteran's claim.  They essentially indicate that the veteran 
has a history of a shell fragment wound of the first three 
fingers of his left hand and currently has arthritis in the 
left hand.

At his May 2006 hearing, the veteran testified that the shell 
fragment wound involved all fingers of his left hand except 
his thumb.  He indicated that he continues to experience 
numbness and pain that affect his daily living and that he is 
unable to completely straighten out his fingers.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
code, a 10 percent rating is for application for each such 
major joint affected by limitation of motion, to be combined, 
not added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent rating is 
warranted with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and with occasional incapacitating 
exacerbations, a 20 percent rating is warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  

For the purpose of rating arthritis, multiple involvements of 
the interphalangeal, metacarpal and carpal joints are 
considered groups of minor joints, ratable on a parity with 
major joints.  38 C.F.R. § 4.45.

Limitation of motion of the minor index or long finger 
warrants a maximum rating of 10 percent for a gap of one inch 
(2.5 cm) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or with extension limited by more than 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.

Limitation of motion of the minor ring finger or little 
finger is noncompensably disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5230.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).


Analysis

The Board notes that the veteran is currently receiving a 10 
percent disability rating under Diagnostic Code 5003 for 
arthritis with limitation of motion to a noncompensable 
degree.  While he contends that he is entitled to a higher 
disability rating, the medical evidence shows that he is able 
to touch all of his fingertips to the distal palmar crease 
and that he has no additional limitation of motion due to 
pain, fatigue, weakness or lack of endurance following 
repetitive use.  Thus, the limitation of motion of his 
fingers is to a noncompensable degree.  Moreover, the veteran 
has not alleged and the evidence does not show that the 
disability has resulted in any incapacitating episodes.  
Under these circumstances, the disability is appropriately 
rated as 10 percent disabling under the applicable criteria.  

The Board has also considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this 
claim because the preponderance of the evidence is against 
the claim.



ORDER

Entitlement to an increased rating for residuals of a shell 
fragment wound of the left hand is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


